Citation Nr: 1504392	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, including as due to undiagnosed illness and/or asbestos exposure.

2.  Entitlement to service connection for prostate cancer, including due to asbestos exposure.
 
3.  Entitlement to service connection for erectile dysfunction secondary to prostate cancer.
 
4.  Entitlement to service connection for urinary incontinence secondary to prostate cancer.
 
5.  Entitlement to service connection for neuropathy of the upper and lower extremities secondary to service-connected thoracolumbar myositis and strain, or, alternatively, secondary to prostate cancer.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a deviated nasal septum caused by a fall at the VA Medical Center in San Juan, Puerto Rico, in July 2007.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986 and from January 2003 to September 2004, with service in the Persian Gulf Theater from March 17, 2003, to May 28, 2003.

He appealed to the Board of Veterans' Appeals (Board/BVA) from September 2006, January 2009, and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the claims currently on appeal.

The Board previously acknowledged that he also has claimed entitlement to a temporary total disability rating due to convalescence for prostate cancer and entitlement to special monthly compensation (SMC) for loss of use of a creative organ.  However, the Board explained that these were downstream issues regarding the disability evaluations ultimately assigned following a grant of service connection, including the issue of entitlement to a temporary total rating for convalescence for prostate cancer, are not anticipated by the scope of the service-connection claim on appeal and therefore not only must be initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ), but separately appealed before the Board can properly assume jurisdiction over this additional claim.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); 38 C.F.R. § 20.200 (2014).  The Veteran's claims have not yet been adjudicated by the AOJ and are therefore, REFERRED to the AOJ for initial adjudication.  

The Veteran's claims were previously remanded by the Board in July 2013 and August 2014 for additional development.  With regard to the claims for service connection for prostate cancer, ED, urinary incontinence, and neuropathy of the upper and lower extremities, the Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues  of entitlement to service connection for a sleep disorder, and whether compensation is warranted under 38 U.S.C.A. § 1151 for a deviated septum are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have chronic symptoms of prostate cancer in service or continuous symptoms after service separation. 

2.  Prostate cancer did not manifest to a compensable degree within one year of separation from service. 

3.  Prostate cancer is not related to an in-service injury, disease, or event, including asbestos exposure.
 
4.  Erectile dysfunction is not caused, or increased in severity beyond the natural progress of the disease, by a service-connected disability.
 
5.  Urinary incontinence is not caused, or increased in severity beyond the natural progress of the disease, by a service-connected disability.
 
6.  Peripheral neuropathy of the upper and lower extremities is not caused, or increased in severity beyond the natural progress of the disease, by a service-connected disability, including service-connected thoracolumbar myositis and strain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, including due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for erectile dysfunction secondary to prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2014).

3.  The criteria for service connection for urinary incontinence secondary to prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2014).
 
4.  The criteria for service connection for neuropathy of the upper and lower extremities secondary to service-connected thoracolumbar myositis and strain, or, alternatively, secondary to prostate cancer have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

The VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in July 2008, February 2009, and April 2009.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a Veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements. 

The Veteran underwent a VA examination to assist in determining the etiology of his prostate cancer in September 2013.  He was provided an addendum opinion in October 2014.  He was provided a VA nerve conditions examination in September 2013.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examinations and opinion are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Prostate cancer is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Prostate Cancer, ED, and Urinary Incontinence

The Veteran contends that his prostate cancer was caused by asbestos exposure during active duty service.  He further asserts that prostate cancer caused currently diagnosed ED and urinary incontinence.  

The record reflects that the Veteran was diagnosed with prostate cancer and underwent a robotic prostatectomy for Adenocarcinoma of prostate in July 2008.  The record also reflects current diagnoses for ED and urinary incontinence.  In-service exposure to asbestos has already been conceded.  Private treatment records of October 2003, during active duty service, show that the Veteran complained of voiding problems.  Thus, the relevant question is whether prostate cancer, ED, and urinary incontinence are related to service, including asbestos exposure or the in-service voiding complaints.

He was provided a VA prostate examination in September 2013.  After a review of the claims file and an examination of the Veteran, the VA examiner concluded that prostate cancer was less likely than not related to service.  The examiner provided the following rationale: "The Veteran's adenocarcinoma was diagnosed four years after his separation from active military service.  Although the Veteran had symptoms of obstructive voiding during active service, this was due to Benign Prostate Hypertrophy (BPH) which was examined and confirmed by a private urologist.  When the Veteran started to have symptoms related to BPH he was found with a PSA of 1.4 in 2004, and when the prostate biopsy was ordered in 2008 he had a PSA of 3.490.  Not only was this 4 years apart, but the PSA values from 2004 compared to the value of 2008 are too far apart to suspect that the Veteran had prostate cancer while in service.  BPH and Prostate Adenocarcinoma are two different conditions with different pathophysiological processes, not etiologically related.  BPH is a benign growth of the prostate, while prostate cancer is growth of malignancy.  Medical literature review does not show that BPH is a precursor or a risk factor to develop prostate cancer."  

Because the September 2013 VA examiner did not address the Veteran's conceded asbestos exposure in service, the Board remanded the claim in August 2014.  He was provided a VA medical opinion in October 2014 to address the asbestos exposure only.  The examiner was also asked to review medical literature cited by the Veteran in support of the claim.  After a review of the record and relevant medical literature, and a consultation with VA staff urologists, the examiner concluded that it is less likely than not that prostate cancer was caused by asbestos exposure.  The examiner provided the following rationale: "The medical literature (Wein: Campbell-Walsh Urology, 10th. ed., Goldman: Goldman's Cecil Medicine, 24th ed., UpToDate.com) does not support a direct etiologic relation between past asbestos exposure and further development of prostate cancer.  In regards with the cited studies, only one had a title; "Presence of asbestos bodies in organs other than the lung" from 1980.  This study does not apply to this Veteran since he has never been shown to have asbestos bodies in his lungs or asbestos related disease.  Previous imaging studies available for review fail to show evidence that the Veteran has asbestosis.  Also previous prostate biopsy does not describe asbestos bodies.  I am not able to opine regarding the Finnish study from 2003 and the Dannish study from 1993 since the title of the publication was never provided.  As mentioned above, the relationship between prostate cancer and alleged asbestos exposure was discussed with VA staff Urologist who agreed that there is no relationship between them."

The Board finds that the Veteran did not have chronic symptoms of prostate cancer in service, or continuous symptoms after separation from service.  Instead, the record reflects that none of the claimed conditions were diagnosed until 2008.  Although the Veteran had voiding complaints in service and shortly after service separation, the September 2013 examiner clearly distinguished between those symptoms and the Veteran's eventual cancer diagnosis.  Symptoms of prostate cancer did not manifest to a compensable degree within one year of separation from service.  For these reasons, the Board finds that prostate cancer cannot be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

The Board finds that weight of the evidence demonstrates that prostate cancer is not related to an in-service injury, disease, or event, including asbestos exposure.  As noted above, there is no indication of symptoms during service or evidence suggesting the onset of the condition was during service.  Further, the competent medical evidence shows that there is no relation between the condition and the exposure to asbestos in service.  The only evidence suggesting any nexus to service is the Veteran's statements asserting a nexus between his current disability and exposure to asbestos during service.  While the Board finds that he is competent to report the onset and symptoms of his disorders, his statements as to nexus are not competent.  As a lay person without any medical training, he is not competent to provide evidence on questions of etiology of such a complex medical disability as cancer, which have many different potential causes and requires testing to determine a diagnosis and etiology.   

For the reasons discussed above, the Board finds that service connection for prostate cancer is not warranted.  Because a preponderance of the evidence is against a finding of a relationship between the current disability and service, the claim must be denied, and there is not reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As to his claims of service connection for ED and urinary incontinence, the record reflects that the conditions did not have their onset in service.  To that end, an August 2008 VA examination reports that ED and urinary incontinence were not present.  A February 2011 VA treatment note shows a diagnosis of urinary incontinence.  A February 2010 VA social work note shows that the Veteran reported experiencing ED as a result of his prostate surgery.  

The Veteran's main contention is that the conditions are secondary to prostate cancer.  As service connection is not in effect for prostate cancer, the Board finds that the ED and urinary incontinence are not caused by, or increased in severity beyond the natural progress of the diseases by, a service-connected disability.  As service connection for prostate cancer has been denied, the theories of service connection for ED and urinary incontinence as secondary to prostate cancer are without legal merit.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for Neuropathy of the Upper and Lower Extremities Secondary to Service-Connected Thoracolumbar Myositis and Strain, or, Alternatively, Secondary to Prostate Cancer

The Veteran initially filed a claim of service connection for neuropathy of the upper and lower extremities secondary to his service-connected lumbar spine condition.  As will be discussed below, the medical evidence reflects that the currently diagnosed nerve condition is actually a result of his surgery for prostate cancer.  Despite this finding, the Board will discuss both theories of entitlement below.

VA treatment records of July 2006, August 2008, and February 2009 show that examination of the spine revealed no neurological abnormalities.  In April 2009, he complained of numbness of his left thigh proximally when the thigh was pressed firmly.  On physical examination he had decreased sensation to pinprick of the left thigh.  In July 2009, he had the same symptoms and decreased pinprick of the left thigh and he was assessed to have a left thigh paresthetic meralgia.  The note's author expressed concern that, in light of the Veteran's past prostate cancer surgery, the meralgia paresthetica could be indicative of a pelvic mass.  

The Board remanded the claim in July 2013 for a VA examination and opinion in light of the indication that the nerve condition may be related to prostate surgery and not the lumbar spine condition.  He was provided a VA examination in September 2013.  No upper or lower neuropathy was found.  No meralgia paresthetica was found on examination; however, the July 2009 finding was noted.  The examiner described the condition as follows:  "There is an incidence of up to 17 percent of lateral femoral cutaneous nerve injury causing meralgia paresthetica due to local or regional surgery in abdomen/pelvis.  Meralgia paresthetica is a neuropathy of the lateral femoral cutaneous nerve which is a pure sensory nerve.  The majority of the meralgia paresthetica result from entrapment of said nerve as it passes under the inguinal ligament (most frequently associated to obesity, diabetes mellitus, older age but another important cause of meralgia paresthetica is injury during local or regional surgery (this patient has history of prostate surgery)."  Thus, the examiner concluded that, "the meralgia paresthetica in this case less likely than not is of importance as far as the lumbar spine is concerned and is less likely than not due to the lumbar spine condition, it is at least as likely as not due to other causes outside of the back."  

The Board finds that weight of the evidence demonstrates that the nerve condition is not related to the service-connected lumbar spine disability.  The only evidence suggesting any nexus to the service-connected spine disability are the Veteran's own statements.  While the Board finds that he is competent to report the onset and symptoms of his disorders, his statements as to nexus are not competent.  As a lay person without any medical training, he is not competent to provide evidence on questions of etiology of such a complex medical disability as peripheral neuropathy.  Further, the evidence of record does not reflect that peripheral neuropathy was ever diagnosed.   

For the reasons discussed above, the Board finds that service connection for a nerve condition secondary to the service-connected lumbar spine condition is not warranted.  Because a preponderance of the evidence is against a finding of a relationship between the current disability and a service-connected disability, the claim must be denied, and there is not reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The record reflects that the nerve condition is actually secondary to prostate cancer, not the lumbar spine condition.  The Board finds that this theory of entitlement must also fail.  As service connection is not in effect for prostate cancer, the Board finds that the nerve condition is not caused by, or increased in severity beyond the natural progress of the diseases by, a service-connected disability.  As service connection for prostate cancer has been denied, the theory of service connection for the nerve condition as secondary to prostate cancer is without legal merit.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for prostate cancer, including due to asbestos exposure is denied.
 
Service connection for erectile dysfunction is denied.
 
Service connection for urinary incontinence is denied.
 
Service connection for a nerve condition, including neuropathy of the upper and lower extremities and meralgia paresthetica is denied.

REMAND

With respect to the Veteran's sleep disorder, the Board previously remanded the claim for a VA examination and opinion in both July 2013 and August 2014.  The examiner was instructed to provide an opinion as to whether sleep apnea was related to service, including to asbestos exposure or to service-connected sinusitis or another service-connected disability.  Rather than provide the requested opinions, the October 2014 examiner merely pasted the same clinical definition of obstructive sleep apnea under the rationale for each question.  Providing a generic definition of sleep apnea does not answer the questions presented and does not serve the Veteran.  The examiner's noncompliance with the August 2014 remand directives would require the Board to rely on its own medical opinion as to whether sleep apnea could be related to service or service-connected sinusitis.  The Board is not permitted to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Because the examiner did not comply with the remand instructions, corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  As to the question of whether sleep apnea was aggravated by service-connected sinusitis, the examiner remarked that, "[n]o aggravation seen on his Sleep apnea condition.  Medical progress notes with evidence that [the Veteran] is not using the CPAP machine."  This statement does not adequately answer the question presented.  The Veteran's choice not to comply with certain treatment options does not indicate the severity of his condition or explain whether or not the sinusitis may have aggravated the condition.  On remand, the examiner should discuss objective evidence regarding the severity of the disorder, and not rely on the Veteran's course of treatment alone.  

With respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a deviated septum, the evidence reflects that the Veteran fell and injured his nose and mouth in July 2007, while hospitalized for mental health reasons at the VA Medical Center in San Juan.  Records prior to the fall reflect a normal septum.  However, after the fall, in February 2008 and March 2008, he was diagnosed with a mild nasopetal deviation to the left.  Pursuant to the August 2014 remand directives, the Veteran was provided an October 2014 examination by a VA otolaryngology specialist.  After conducting a thorough examination of the Veteran, including reviewing all pertinent medical history, the examiner opined that the current deviated septum condition preexisted the July 2007 injury.  The examiner further opined that the July 2007 injury aggravated the condition.  As to the question of whether such aggravation was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the examiner remarked that he could not offer an adequate opinion.  As noted, the injury was incurred in conjunction with mental health treatment, and the record indicates that the Veteran may have been disoriented and dizzy as a result of prescribed medications.  The examiner noted that, "psychiatric medical management is beyond the scope of the otolaryngology specialty."  Thus, the October 2014 examiner correctly deferred the issue.  On remand, such an opinion should be obtained from a medical professional qualified to discuss mental health issues.

Accordingly, the case is REMANDED for the following action:

1.  Request a supplemental opinion from an appropriate VA examiner, but not the examiner who conducted the April 2014 sleep disorder examination and October 2014 opinion.  The examiner must have access to the VBMS file, or otherwise be provided with the claims file, and should indicate in the opinion that the file was reviewed.

The examiner must provide an opinion as to the following:

a.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea is attributable to his asbestos exposure in service.  The examiner must assume that the Veteran was exposed to asbestos during his period of service.

b.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea is caused by his service-connected sinusitis, or his deviated septum condition.

c.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea is aggravated by his service-connected sinusitis, or his deviated septum condition.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner is reminded that the Board is not permitted to supply its own medical opinion; thus, all conclusions must be fully and clearly explained in layperson's terms.  

If any examiner determines that a VA examination is necessary to provide the requested opinions, one must be scheduled.

2.  Request an opinion from a VA psychiatric examiner regarding the circumstances of the July 2007 injury which aggravated the Veteran's deviated septum condition.  The examiner must have access to the VBMS file, or otherwise be provided with the claims file, and should indicate in his/her opinion that the file was reviewed.

The examiner's attention is specifically drawn to the July 15, 2007 VA psychiatric progress note, which shows the Veteran was walking in the hallway when he started to feel dizzy and weak.  He reportedly experienced cold sweats and fell to the floor and hit his nose and mouth with scanty bleeding.  After the incident, his blood pressure was noted to be 85/65, and his pulse was 47.  The cause of the fall was attributed to hypotension.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the injury described above was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA. 

The examiner must also provide an opinion as to whether such additional disability was a reasonably foreseeable result of his inpatient psychiatric treatment.  That is, would a reasonable health care provider have considered the fall to be an ordinary risk of the treatment at issue?

3.  After the requested development has been completed, the opinions should be reviewed to ensure they are in compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.
 
4.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


